                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                                  NO. 5:20-CV-595-FL


ANGELA NEIL,                               )
                                           )
                    Plaintiff,             )
                                           )
     v.                                    )
                                           )
WARREN         COUNTY         SCHOOLS;     )
KATRINKA R. BREWER, Principal of           )
Mariam Boyd Elementary School; RAY         )
SPAIN, Superintendent at Warren County     )
Schools; KEEDRA WHITAKER, Chief            )
Human Resources Officer at Warren County   )
Schools; CHELSEA JENNINGS, Chief           )
Academic Officer at Warren County          )
Schools; DONNA ROBERTSON, Payroll          )
and Benefits Specialist at Warren County   )
Schools;       SHEKENA           SMITH,    )
                                                        ORDER
Administrative Assistant at Mariam Boyd    )
Elementary School; KENDRA DAVIS,           )
Assistant Principal at Mariam Boyd         )
Elementary School; ADRIENE STEWART,        )
School Counselor at Mariam Boyd            )
Elementary School; MYLICY POWELL,          )
Head Custodian at Mariam Boyd Elementary   )
School; BLAIR BRANTLEY, Kindergarten       )
Teacher at Mariam Boyd Elementary          )
School; ANNETTE CATES, Teacher             )
Assistant at Mariam Boyd Elementary        )
School; MIA TAYLOR-TERRY, School           )
Nurse at Mariam Boyd Elementary School;    )
MARTIAN TAYLOR; and STEPHANIE              )
SEWARD,                                    )
                                           )
                    Defendants.            )




          Case 5:20-cv-00595-FL Document 70 Filed 08/16/21 Page 1 of 3
          This matter is before the court upon pro se plaintiff’s motion to appoint counsel (DE 68,

69,) and her request to schedule a conference with opposing counsel (DE 68).

A.        Motion to Appoint Counsel

          Section 1915(e) of Title 28 allows “the court . . . [to] request an attorney to represent any

person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). “The power to appoint is a discretionary

one.” Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984), abrogated on other grounds by

Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296 (1989). However, there is no

constitutional right to counsel in civil cases, and courts should exercise their discretion to appoint

counsel for pro se civil litigants “only in exceptional cases.” Cook v. Bounds, 518 F.2d 779, 780

(4th Cir. 1975). The existence of exceptional circumstances justifying appointment of counsel

depends upon “the type and complexity of the case, and the abilities of the individuals bringing

it.” Whisenant, 739 F.2d at 163 (quoting Branch v. Cole, 686 F.2d 264, 265 (5th Cir. 1982)).

          While acknowledging the good faith efforts plaintiff has put forth to retain counsel, the

court must conclude that plaintiff has not demonstrated that exceptional circumstances justify

appointment of counsel by the court at this time. Compare Evans v. Kuplinski, 713 F. App’x 167,

170 (4th Cir. 2017) (holding that counsel should have been appointed to pro se civil litigant where

“claims implicate[d] a complex but colorable tolling issue and (2) [defendant] suffer[ed] from

severe mental illness and was committed to a psychiatric facility without access to research

materials for the entirety of the litigation below”). Accordingly, the motion to appoint counsel is

denied.

B.        Scheduling Conference Request

          Plaintiff requests “the Court to schedule a conference with the Defendant, in selecting a

deadline for provision of their joint report and plan through issuance of initial order regarding



                                                   2

             Case 5:20-cv-00595-FL Document 70 Filed 08/16/21 Page 2 of 3
planning and scheduling.” (DE 68). However, per the court’s March 8, 2021, order, as of March

22, 2021, the court, having heard no objection, stayed the parties’ scheduling conference pending

decision on defendants’ motion to dismiss (DE 62).1 Plaintiff’s March 11, 2021, filing (DE 65)

made no mention of such an objection and, instead, addressed defendants’ motion on its merits.

Further, plaintiff’s request for an extension of time to state a claim upon which relief may be

granted, in the same filing, does not constitute such an objection and will be addressed by the

court’s later order addressing issues raised in defendants’ motion to dismiss.

                                              CONCLUSION

         Based on the foregoing, plaintiff’s motion to appoint counsel (DE 68, 69) and her request

to schedule a conference with opposing counsel (DE 68) are DENIED.

         SO ORDERED, this the 16th day of August, 2021.



                                                                     _____________________________
                                                                     LOUISE W. FLANAGAN
                                                                     United States District Judge




1
         Presently pending before the court is defendants’ motion to dismiss, which will be addressed by separate
order.

                                                       3

            Case 5:20-cv-00595-FL Document 70 Filed 08/16/21 Page 3 of 3
